Citation Nr: 1633587	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in April 2005 and April 2011.  In June 2016, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge.

By way of background, the Veteran filed a claim for service connection for tinnitus in January 2005.  The RO denied this original claim by way of an April 2005 rating decision on the ground that the evidence did not show that the Veteran's tinnitus had onset during service.  Although he did not express disagreement with the April 2005 rating decision, statements from two of the Veteran's friends that address the date of onset of the Veteran's tinnitus were received by VA in June 2005.  The Board finds, therefore, that new and material evidence regarding the claimed disability was received within one year of the April 2005 determination, and thus, that rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).  Accordingly, this decision addresses the merits of the claim for service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service acoustic trauma.

2.  The Veteran currently has tinnitus, and evidence indicates that it is as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307 (2015); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  Walker, 708 F.3d at 1336-38.

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A.  Bilateral Hearing Loss

During the Veteran's June 2016 Board hearing, he reported that he was not exposed to loud noise prior to entering service, he was exposed to loud noise from an aircraft carrier during service, and he has not been exposed to loud noise post-service.  He testified that he noticed hearing loss during service, but it did not become a problem until shortly after his discharge from service.

In the April 2011 rating decision that is on appeal, VA conceded that the Veteran experienced acoustic trauma during service due to his service on an aircraft carrier.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.

The Veteran's service treatment records (STRs) do not include complaints, diagnoses, or treatment of a hearing disability.  Further, the record shows that the Veteran was not provided audiometric evaluations during service, as his STRs include only whisper voice testing results that indicate that the Veteran's hearing acuity was "15/15," bilaterally, before and after his period of service.

In October 2010, the Veteran underwent VA audiological examination.  Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The examination report indicates that pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)
Oct. 2010
500
1000
2000
3000
4000
RIGHT
20
15
45
65
65
LEFT
15
15
40
65
65

The examiner reported that the Veteran has normal to moderately severe sensorineural hearing loss, bilaterally.  More specifically, he has mild to moderately severe sensorineural hearing loss from 1500Hz-8000Hz in the right ear and mild to severe sensorineural hearing loss from 1500Hz-8000Hz in the left ear.  The examiner reported that she could not provide an opinion regarding the etiology of the Veteran's bilateral hearing loss without resort to mere speculation, as the Veteran's claims file was not available for her review.

In February 2011, another VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his service.  The examiner supported this opinion by noting that the Veteran reported that his hearing loss and tinnitus had begun twenty years following his service; gross hearing measures are within normal limits, bilaterally; the Veteran did not provide a specific circumstance of onset for hearing loss; there is no evidence to support acoustic trauma and/or heavy noise exposure; and the Veteran's hearing loss is likely secondary to his advancing age and age-associated disease and disorders.

The Board finds that the February 2011 examiner's opinion is inadequate because it is based on an inaccurate factual premise-that the Veteran does not have a history of in-service acoustic trauma and/or heavy noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value).  Further, in noting that the Veteran reported that hearing loss and tinnitus had begun twenty years after service, the examiner disregarded the Veteran's reports and June 2005 lay statements from his friends that indicate that the Veteran became aware of his hearing problems in the 1970s and initiated treatment for his condition in the 1990s.  See January 2005 "Application for Compensation and/or Pension"; see also September 2010 "Statement in Support of Claim."  Id.

There is no reason to doubt the credibility of the lay statements of record, particularly given the consistency of those statements and the fact that in-service acoustic trauma has been conceded.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Accordingly, the Board finds that these statements establish a continuity of symptomatology of decreased hearing acuity since service.

In September 2011, the Veteran submitted records of his treatment by non-VA physician Dr. J.M.  In August 2011, Dr. J.M. reviewed the Veteran's claims folder and opined that it appears that it is certainly reasonable and in fact likely that the Veteran did suffer acoustic trauma during service.  In addition, Dr. J.M. noted that while it is not a certainty, such acoustic trauma is associated with sensorineural hearing loss and tinnitus.

Based on the foregoing, the Board finds that the evidence supports an etiological relationship to his period of active service.  Overall, in light of his competent and credible reports of hearing problems that had their onset in service and continued since that time in addition to the August 2011 opinion provided by Dr. J.M., the Board finds that service connection must be granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); Walker, 708 F.3d at 1336-38.

B.  Tinnitus

During the June 2016 Board hearing, the Veteran reported that he noticed ringing in his ears during service and that this problem has continued since service.

Although the February 2011 examiner provided a negative nexus opinion regarding the relationship between the Veteran's tinnitus and his period of active service, that examiner noted that most tinnitus sufferers (85%+) have some degree of sensorineural hearing loss of the high frequencies, and the VA examiner who conducted the October 2010 examination reported that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  

Further, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  Here, in light of the Veteran's competent and credible report of ringing in his ears that began in service and continued thereafter, the Board finds that the evidence supports an etiological relationship to his period of active service.  As such, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


